No. 07-12-00487-CR

|Maria Makala Gonzales                      |§         |From the 242nd District Court              |
|                                           |§         |                                           |
|                                           |§         |                                           |
|                                           |§         |                                           |
|  Appellant                                |          |    of Hale County                         |
|                                           |          |                                           |
|v.                                         |          |September 10, 2013                         |
|                                           |          |                                           |
|The State of Texas                         |          |Opinion by Chief Justice Quinn             |
|  Appellee                                 |          |                                           |

                                               JUDGMENT

      Pursuant to the opinion of the Court dated September 10, 2013,  it  is  ordered,  adjudged  and
decreed that the judgment of the trial court is modified as set forth in the opinion and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that have  already  been
paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                                o O o